Title: To James Madison from David Jameson, 18 February 1789
From: Jameson, David
To: Madison, James


Dear Sir
York Febry 18th. 1789
Several years have passed since I had the pleasure of a correspondence with you.
I am much pleased to find the Counties in your District have done you justice, and themselves honour, in chusing you their representative in the Fœderal Ligislature but my wish was, that the Assembly should have placed you in the other House. Two of my Neighbours in this place have desired I will mention them to you. Mr. Abraham Archer has for ten years held the Naval office of this District, And I believe has given entire satisfaction to all who have had business with him as that Officer. Capt. Samuel Eddens who was an Officer in Col Harrisons Regiment of Artillery, was some time ago appointed Searcher of the District, at this place. He has, and I think deservedly, the credit of being very careful and vegilant. These Gentlemen wish to be continued in the service of Government. It is supposed when the general Government is put in motion Port officers will be appointed And that enquiry will probably be made “who have been in office” and “how they have conducted themselves.” Candour induces me to say what I have of those Officers. It will always give me pleasure to hear from you. With great Esteem I am Dear Sir Your Obedt hb Servt.
David Jameson
